Citation Nr: 0422112	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury with cranial plate, (also shown as 
postoperative residuals of a craniotomy, craniectomy and 
cranioplasty).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.

A historical review of the record shows that in an August 
1972 decision the Board of Veterans' Appeals (Board) denied 
issues of service connection for residuals of a head injury 
and a nervous condition.  In February 2001, the veteran filed 
a reopened claim of service connection for residuals of a 
head injury.  

The issue on appeal arose from an April 2001 Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision.  
The Board notes that the record shows that the other appealed 
issues, as reflected in an April 2002 statement of the case 
(SOC), were either granted to the veteran's satisfaction or 
otherwise withdrawn from appellate status.  

In a March 2004, report of contact, a VA Decision Review 
Officer essentially noted that the only remaining perfected 
issue on appeal is as noted on the title page.  Neither the 
veteran nor his representative contend otherwise.  

The Board notes that in a March 2004 Supplemental statement 
of the case (SSOC), the RO appears to have reopened the 
veteran's claim of entitlement to service connection for 
residuals of a head injury based upon receipt of new and 
material evidence.  Thereafter, the RO denied service 
connection for residuals of a head injury on a de novo basis.

In Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that 38 U.S.C.A. § 7104 means that the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the RO may have determined in this regard is 
irrelevant.  Should new and material evidence be presented or 
secured with respect to a claim that has been previously 
disallowed by the Board, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 20.1105.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
veteran's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001). 

Thus, the question for Board consideration is whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for residuals of a head 
injury with cranial plate, (also shown as postoperative 
residuals of a craniotomy, craniectomy and cranioplasty), 
under the standard of review in effect prior to August 29, 
2001. 

In view of the foregoing, the Board's jurisdiction is limited 
to the issue as stated on the title page.  


FINDINGS OF FACT

1.  In an August 1972 decision, the Board denied entitlement 
to service connection for residuals of a head injury with 
cranial plate, (also noted as postoperative residuals of a 
craniotomy, craniectomy and cranioplasty) as not shown in 
active service or at discharge from active duty; the 
postservice medical evidence failed to demonstrate a nexus 
between the head injury with craniotomy first noted years 
postservice and any incident of active duty.

2.  Evidence submitted subsequent to the Board's August 1972 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and does not by itself or in combination with the 
other existing evidence, raise a reasonable possibility of 
substantiating the claim.



CONCLUSION OF LAW

Evidence submitted since the August 1972 decision wherein the 
Board denied entitlement to service connection for residuals 
of a head injury with cranial plate, (also shown as 
postoperative residuals of a craniotomy, craniectomy and 
cranioplasty) is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C. § 4004(b) 
(1970); 38 C.F.R. § 19.104 (1972); currently 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence on file at the time of the Board's August 1972 
decision include the veteran's service medical records.  An 
enlistment examination revealed no pertinent defect.  The 
service medical records are silent for a head injury.  In 
August 1951, the veteran sustained a simple fracture of the 
right pubic bone in a rollover motor vehicle accident (MVA).  
There was no mention of a complaint or finding of a head 
injury at that time.  A January 1954 physical examination 
report for separation purposes was silent for any pertinent 
head injury or a residual thereof.  A clinical evaluation of 
the head was normal.  A neurologic evaluation was normal.  

A November 1954 postservice VA general medical examination 
report shows the veteran noted sustaining orthopedic injuries 
in a rollover MVA.  Treatment consisted of hospitalization 
for over 6 months.  However, there was no mention of a head 
injury.  A clinical evaluation of the head was normal.  A 
neurologic evaluation was normal.  

A VA hospital summary reflecting hospitalization from August 
to September 1967 was silent for any pertinent findings 
related to a head injury with nexus to service.  

An abstract of a non-VA hospital was received in November 
1971 showing treatment from April 1969 to September 1969.  It 
was noted that in April 1969 there was a history of head 
trauma "18 years ago and eight years ago."  In May 1969, 
there was left posterior parietal craniotomy, craniectomy and 
cranioplasty with subsequent treatment noted.

A January 1972 VA general medical examination report included 
a skull x-ray series showing a large metallic plate covering 
most of the left parietal bone and part of the occipital and 
temporal bones on the left.  

A February 1972 VA hospital report referred to a history of 
craniotomy in 1968 with related seizures.

In an August 1972 decision the Board denied service 
connection for residuals of a head injury with cranial plate 
(also shown as postoperative residuals of a craniotomy, 
craniectomy and cranioplasty).  It was found that there was 
no complaint or finding with respect to a head injury in 
service or at the time of service discharge.  Also, it was 
noted that since service separation, there had been a 
recorded history of trauma to the head in approximately the 
1960's and subsequently the veteran underwent a craniotomy, 
craniectomy and cranioplasty.  

The evidence added to the record following the Board's August 
1972 decision consists of voluminous VA and private medical 
records dating from approximately 1971 to 2003 with 
objectively demonstrated findings of head trauma with related 
seizures and craniotomy at a time dating years postservice.

At a November 2002 informal VA hearing conference before the 
VARO Decision Review Officer, it was contended by the veteran 
that the August 1951 MVA caused a concussion which was not 
diagnosed in service, but manifested as a seizure like-
disorder in the 1960's resulting in a craniectomy in 1969.  

A June 2003 VA general medical examination report includes a 
diagnosis of status-postoperative hematoma evacuation of the 
left side of the brain with headaches, posterior part of the 
head, controlled and brain surgery in 1969.  Following an 
apparent review of the claims file and examination findings 
the examiner opined that it is more likely than not that the 
veteran's brain problems leading to his seizure-like disorder 
in the late 1960's and craniotomy in 1969 were not due to the 
MVA on active duty in August 1951.  

A June 2003 VA psychiatric evaluation shows that there is 
insufficient evidence to support the veteran's separate claim 
of service connection for a mental disorder on either a 
direct or secondary basis due to an inservice MVA.  


New and Material Evidence

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.  38 U.S.C. 
§ 4004(b) (1970); 
38 C.F.R. § 19.104 (1972); currently 38 U.S.C.A. § 7104 (West 
1991 & Supp. 2002).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2003).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100 (2003).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R.  
§ 20.1105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

If VA determines that new and material evidence has been 
presented under  38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 
8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).


Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Pertinent diseases subject to presumptive service connection 
under 38 U.S.C.A.  
§§ 1101, 1112, 1113 (West 1991) and 38 C.F.R. §§ 3.307, 3.309 
(2003) include a seizure disorder.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).








Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West  , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski , 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period, the RO formally notified the 
veteran of the VCAA of 2000 with respect to the issue on 
appeal.  Also, he was advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi , 16 Vet. App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claims could not be granted based upon the evidence of 
record.

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In a March 2004 statement, the veteran noted that he did not 
have any further information to submit.  

Also, the Board notes that On July 16, 2004, VAOPGCPREC (OGC 
Prec. 7-2004) (2004) held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the Department of Veterans 
Affairs (VA), upon receipt of a complete 
or substantially complete application, 
must notify the claimant of the 
information and evidence necessary to 
substantiate the claim for benefits and 
must indicate which portion of that 
information and evidence the claimant 
must provide and which portion VA will 
attempt to obtain for the claimant.  In 
Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the United States Court 
of Appeals for Veterans Claims (CAVC) 
stated that section 3.159(b)(1), 
explicitly, and section 5103(a), 
implicitly, require that VA request that 
the claimant provide any evidence in his 
or her possession that pertains to the 
claim.  The CAVC's statement that 
sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of 
the notice provided to a claimant under 
those provisions is obiter dictum and is 
not binding on VA.  Further, section 
5103(a) does not require VA to seek 
evidence from a claimant other than that 
identified by VA as necessary to 
substantiate the claim.


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for residuals of a head injury with 
cranial plate which the Board denied in an August 1972 
decision.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In August 1972, the Board denied service connection for 
residuals of a head injury as not shown in active service or 
at discharge from active duty; the postservice medical 
evidence failed to demonstrate a nexus between the head 
injury with craniotomy first noted years postservice and any 
incident of active duty.



In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

In Kutcherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) and Evans v. Brown, 9 Vet. App. 273 
(1996) that the evidence is presumed to be credible was not 
altered by the CAFC in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Voluminous VA and private medical evidence has been submitted 
which was not in the record at the time of the August 1972 
Board decision.  The evidence presented since the August 1972 
Board decision, essentially continues to lack competent 
medical evidence demonstrating a head injury in service with 
resulting associated residuals including, craniotomy and 
seizure disorder.  

Importantly, in June 1993, a VA medical examiner opined that 
it is more likely than not that the veteran's brain problems 
leading to his seizure-like disorder in the late 1960's and 
craniotomy in 1969 were not due to the MVA on active duty in 
active duty.  The veteran has not submitted any contradictory 
medical opinion based on a review of the claims file.  

The Board notes that any clinical history reported by the 
veteran relating his current residuals of a head injury and 
postoperative residuals of a craniotomy, craniectomy and 
cranioplasty to the inservice MVA in August 1951, is not 
supported by the medical evidence of record.  

Moreover, such evidence has no probative value as it is 
merely a recitation of the veteran's self-reported and 
unsubstantiated history.  See Reonal v. Brown, 5 Vet. App. 
458 (1993).  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

While the veteran claims that the evidence presented supports 
a nexus between residuals of a head injury with cranial 
plate, (also shown as posterative residuals of a craniotomy, 
craniectomy and cranioplasty), and service, the Board notes 
that generally speaking, lay persons are not competent to 
offer evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

The additional evidence is not both new and material as it is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

Accordingly, the veteran's claim of entitlement to service 
connection for residuals of a head injury with cranial plate, 
(also shown as postoperative residuals of a craniotomy, 
craniectomy and cranioplasty), is not reopened.  38 C.F.R. § 
3.156(a). 


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of a head injury with cranial plate, (also shown as 
posterative residuals of a craniotomy, craniectomy and 
cranioplasty), the appeal is denied. 



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



